                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MANUEL T. CHAVEZ, Sr.,

        Plaintiff,

v.                                                                       No. 18-cv-0483 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.


                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum [Doc. 17] by a Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
